Citation Nr: 1736454	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1985 to August 1988.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 determination issued by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the appellant's claim for entitlement to DEA benefits under the Chapter 35 program.    

In June 2016, the appellant testified at a Board video-conference hearing before the undersigned.



FINDINGS OF FACT

1.  The appellant was born in February 1984. 

2.  In an August 2013 rating decision, the Veteran was determined to be permanently and totally disabled, effective June 9, 2011. 

3.  The appellant reached age 26 in February 2010, prior to the effective date of the grant of a total disability rating based on individual unemployability (TDIU) for the Veteran. 



CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks DEA benefits for nursing school education that began in 2015.  See May and October 2015 Statements.  
 
Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service connected disability.  38 U.S.C.A. § 3501 (a)(West 2014); 38 C.F.R. § 21.3021 (a)(1)(iii) (2016). 

Eligibility for Chapter 35 benefits requires that the appellant must not have reached her 26th birthday on or before the effective date of the finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040 (c). 

The appellant was born in February 1984.   

In an August 2013 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU), effective June 9, 2011.

In October 2015, the appellant submitted a July 2015 admission letter from a community college for a nursing program, set to begin during that year.   

At her hearing the appellant contended that the effective date for the award of the Veteran's total rating should have been in September 2009, because that is when the Veteran started the claim by calling the Waco, Texas RO.

Based on the foregoing, as the appellant reached the age of 26 in February 2010, prior to the effective date of the Veteran's award of a permanent and total disability rating (i.e. prior to June 9, 2011),  the Board finds that the appellant is not entitled to DEA benefits under Chapter 35.  38 C.F.R. § 21.3040(c).

To the extent that the appellant argues that the Veteran should be considered totally disabled at an earlier date, as the Veteran did not appeal the effective date of  TDIU, awarded in the August 2013 rating decision, that determination became final and binding.  The appellant testified to hear belief that the Veteran had appealed the effective date; but there is no evidence in the Veteran's claims folder of a notice of disagreement within a year of the notice of the rating decision.  Cf. 38 U.S.C.A. § 7105(c) (providing that if a notice of disagreement is not filed within a year of the notice of a rating decision, the decision becomes final).  

Furthermore, the appellant is not eligible for benefits under 38 C.F.R. § 21.3041(g).  This regulation allows VA to extend the period of eligibility for an eligible child. The appellant, who was never eligible, see 38 C.F.R. § 21.3040 (c), does not have a period of eligibility to extend.

The regulatory criteria and legal precedent governing eligibility for the receipt of DEA benefits under Chapter 35 are clear and specific, and the Board is bound by these criteria.  As the disposition of this claim is based on the law and not the facts of the case, the claim is denied based on lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).



ORDER

Entitlement to payment of DEA benefits under Chapter 35, Title 38, United States Code is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


